DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendment filed November 9, 2021. Claims 1-11 and 13-26 are pending, claims 7, 10-11, 13-15 and 18-20 are withdrawn, claim 12 is cancelled, and claims 22-26 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. (US 9,453,604, herein Maloney) in view of Bidner et al. (US 10,471,803, herein Bidner) and Vos et al. (US 2017/0082372, herein Vos).
In regards to claim 1, Maloney discloses
A heat exchanger (Fig.1) comprising:

a first manifold (510) formed unitarily with the lattice structure, the first manifold comprising a first plurality of openings in fluid communication with each inlet of the plurality of conduits (Fig.5A).
Maloney does not disclose a phase change material (PCM) disposed within and substantially filling the plurality of interstitial voids and a shell formed unitarily with the lattice structure and the first manifold, wherein the shell surrounds the lattice structure to thereby form a closed container into which the PCM is confined.
	Bidner teaches a heat exchanger (Fig.2D) comprising a plurality of conduits (214), a first manifold (212), a phase change material (224) disposed within and substantially filling a plurality of voids (open spaces around and between the conduits) and contacting an exterior of the plurality of conduits (Fig.2D), and a shell (204) housing the conduits and connected to the manifold (Fig.2D), wherein the shell surrounds the conduits to thereby form a closed container into which the PCM is confined (Fig.2D).
	In addition, forming a shell or housing of a heat exchanger unitarily with conduits and manifolds is known in the art. Vos teaches a heat exchanger comprising a shell, conduits and manifolds formed unitarily via additive manufacturing (Figs.9 and 17 and paragraph 60).

In regards to claim 3, Maloney discloses a second manifold (510) formed unitarily with the lattice structure, the second manifold comprising a second plurality of openings in fluid communication with each outlet of the plurality of conduits (Fig.5A).
In regards to claim 4, Maloney discloses that the first plurality of openings and the second plurality of openings comprise tapered openings (Fig.5A).
In regards to claim 5, Maloney discloses that an intersection point between at least two conduits defines a node, wherein each conduit includes a plurality of nodes (Fig.1).
In regards to claim 6, Maloney in view of Bidner discloses that the PCM comprises a mixture of salt hydrate and H20 (col.14 lines 60-63).
In regards to claim 8, Maloney discloses that each of the plurality of conduits has a wall thickness ranging from about 25 µm to about 200 µm (claim 6).
In regards to claim 9, Maloney discloses that a cross-section of each of the plurality of conduits is circular (Fig.1).
In regards to claim 22, Maloney in view of Bidner discloses that the plurality of interstitial voids are about 100% filled with PCM (Bidner, Fig.2D).
In regards to claim 23, Maloney in view of Bidner discloses that the plurality of interstitial voids are substantially filled with material consisting of the PCM (Bidner, Fig.2D).
In regards to claim 24, Maloney in view of Bidner discloses that the PCM is inserted directly into the plurality of interstitial voids (Bidner, Fig.2D).
In regards to claim 25, Maloney in view of Bidner discloses that the PCM contacts a substantial amount of the exterior of the plurality of conduits (Bidner, Fig.2D).
In regards to claim 26, Maloney in view of Bidner discloses that the PCM contacts an interior of the shell (Bidner, Fig.2D).

Claims 1 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bidner in view of Maloney.
In regards to claim 1, Bidner discloses
A heat exchanger (Fig.2D) comprising:
a plurality of conduits (214) defining a plurality of interstitial voids (between adjacent conduits) between the plurality of conduits, wherein each of the plurality of conduits includes an inlet and an outlet (see Fig.A below), and wherein the plurality of conduits are arranged such that, between the inlet and the outlet, each of the conduits intersects at least one other 
a first manifold (212) formed unitarily with the conduits (Fig.2D);
a phase change material (224) disposed within and substantially filling the plurality of interstitial voids and contacting an exterior of the plurality of conduits (Fig.2D); and
a shell (204) formed unitarily with the conduit structure and the first manifold such that the shell is coupled to both the lattice structure and the first manifold (Fig.2D), wherein the shell surrounds the lattice structure to thereby form a closed container into which the PCM is confined (Fig.2D).
Bidner does not specifically disclose a lattice structure comprising the plurality of conduits, or the first manifold comprising a first plurality of openings in fluid communication with each inlet of the plurality of conduits.
Maloney teaches a heat exchanger (Fig.1) comprising a lattice structure including a plurality of conduits (110), and a first manifold (510) formed unitarily with the lattice structure, the first manifold comprising a first plurality of openings in fluid communication with each inlet of the plurality of conduits (Fig.5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bidner’s conduits to form a lattice structure with the first manifold comprising a first plurality of openings in fluid communication with each inlet of the plurality of conduits as taught by Maloney in order to allow the fluid to equally disperse throughout the heat exchanger and minimize pressure loss (see Maloney, col.10 lines 4-15).

    PNG
    media_image1.png
    664
    745
    media_image1.png
    Greyscale

In regards to claim 22, Bidner discloses that the plurality of interstitial voids are about 100% filled with PCM (Fig.2D).
In regards to claim 23, Bidner discloses that the plurality of interstitial voids are substantially filled with material consisting of the PCM (Fig.2D).
In regards to claim 24, Bidner discloses that the PCM is inserted directly into the plurality of interstitial voids (Fig.2D).
In regards to claim 25, Bidner discloses that the PCM contacts a substantial amount of the exterior of the plurality of conduits (Fig.2D).
In regards to claim 26, Bidner discloses that the PCM contacts an interior of the shell (Fig.2D).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney in view of Bidner and Vos as applied to claim 1 above, and further in view of Kasuda et al. (US 2014/0251585, herein Kasuda).
In regards to claim 2, Maloney does not disclose that the first manifold further comprises a particulate filter.
	Kasuda teaches a hollow microtruss heat exchanger similar to that of Maloney. The use of debris filters in heat exchangers is known in the art, and Kusuda teaches that such a filter (336) may be provided at the manifold to screen any particulates that may be present in the fluid flowing through the small diameter tubular passages, and thus reduce head loss which may be caused by accumulated debris.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a filter in the heat exchanger of Maloney as taught by Kasuda adapted as discussed above for thermal storage applications.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney in view of Bidner and Vos as applied to claim 1 above, and further in view of Kupiszewski et al. (US 2016/029378, herein Kupiszewski).
In regards to claim 16, Maloney discloses a heat exchanger formed using an additive manufacturing process (using a sacrificial mold upon which the material forming the exchanger is coated). Maloney does not specifically disclose that the heat exchanger is created using a multi-material additive-manufacturing process such that the first manifold comprises a first 
While the preferred embodiment of Maloney employs manifold plates and tubular elements comprising the same material so as to minimize differential thermal expansion, it is known in the art to form different components from different materials. Kupiszewski teaches a monolithic heat exchanger formed by additive manufacturing (3 dimensional printing) techniques in which the overall body (50) defining manifolds to which the tubes (52) are joined is formed of a first material (highly heat conductive), while the tubes themselves are formed of a different, high-temperature or corrosion resistant material such as stainless steel, preferably retaining a close match with respect to CTE properties (see paragraph 37 of Kupiszewski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dissimilar materials in the heat exchanger of Maloney as taught by Kupiszewski, particularly if the tubular passages were likely to be exposed to corrosive, high temperature fluids. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney in view of Bidner, Vos and Kupiszewski as applied to claim 16 above, and further in view of Armsden et al. (US 2016/0054069, herein Armsden).
In regards to claim 17, Maloney does not disclose that the first material is selected from polyether ether ketone (PEEK), polyethylene (PE), or polypropylene (PP), and wherein the second material is selected from stainless steel, titanium, nickel super-alloy, or aluminum.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maloney’s heat exchanger such that the first manifold comprises a polymer material and the plurality of conduits comprise a metallic material as similarly taught by Armsden in order to reduce cost of materials (see Armsden, paragraph 5).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney in view of Bidner, Kupiszewski and Armsden.
In regards to claim 21, Maloney discloses
A heat exchanger (Fig.1) comprising:
a lattice structure including a plurality of conduits (110) defining a plurality of interstitial voids between the plurality of conduits, wherein each of the plurality of conduits includes an inlet and an outlet (ends of conduits), and wherein the plurality of conduits are arranged such that, between the inlet and the outlet, each of the conduits intersects at least one other conduit to enable flow between the intersecting conduits (Fig.1);
a first manifold (510) formed unitarily with the lattice structure, the first manifold comprising a first plurality of openings in fluid communication with each inlet of the plurality of conduits (Fig.5A).
Maloney does not disclose a phase change material (PCM) disposed within and substantially filling the plurality of interstitial voids.

	Maloney does not specifically disclose that the heat exchanger is created using a multi-material additive-manufacturing process such that the first manifold comprises a first material selected from polyether ether ketone (PEEK), polyethylene (PE), or polypropylene (PP), and wherein the plurality of conduits comprise a second material selected from stainless steel, titanium, nickel super-alloy, or aluminum.
While the preferred embodiment of Maloney employs manifold plates and tubular elements comprising the same material so as to minimize differential thermal expansion, it is known in the art to form different components from different materials. Kupiszewski teaches a monolithic heat exchanger formed by additive manufacturing (3 dimensional printing) techniques in which the overall body (50) defining manifolds to which the tubes (52) are joined is formed of a first material (highly heat conductive), while the tubes themselves are formed of a different, high-temperature or corrosion resistant material such as stainless steel, preferably retaining a close match with respect to CTE properties (see paragraph 37 of Kupiszewski).
In addition, Armsden teaches a heat exchanger (Fig.10) comprising a manifold comprising a first material (paragraph 5, a polymer material is disclosed which includes the above claimed materials) and a plurality of conduits comprising a second material (paragraph 5, metal such as aluminum alloy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maloney’s heat exchanger to include a PCM as taught 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763